*86OPINION OP COURT.
The following is taken, verbatim, from the opinion.
LEMERT, J.
Section 8312 of the General Code provides that the original contractor shall, whenever any payment of money shall become due from the owner, part owner or lessee, or whenever he desires to draw any money from the owner, part owner or lessee, under such contract or upon the written demand of any mortgagee, make out and give to the owner, part owner, lessee or mortagee, or his agent, a statement under oath, showing the name of every laborer in his employ who has not been paid in full, and also showing the name of every sub-contractor in his employ, and of every person furnishing machinery, material or fuel, and giving the amount, if any, which is due or to b come due to them or any of them, for work done or machinery, material or fuel furnished to him, which statement shall be accompanied by a certificate signed by every person furnishing machinery, material or fuel, to him, which statement under oath and certificate may be in substantially the following form.
Section 8312 further provides that until the statements provided for in this section are made and furnished in the manner and form herein provided the contractor shall have no right of action or lien against the owner, part owner or lessee, on account of such contract.
In addition to filing a proper affidavit for a lien as provided in General Code 8314 and serving notice as provided in General Code 8315 such contractor must, when money becomes due him from the owner, give to the owner the sworn statement .and other statements and certificates provided for in General Code Section 8312. If he fails to do so and until he does so, the contractor shall have no right of lien against the owner on account of such contract. Such statements must be filed with the owner before the time expires in which the claimant may perfect a lien. This same requirement is made as to both contractors and sub-contractors.
In Vol. 115 Ohio State, page 555 the court holds that “it is true a material man does not need to comply with the provisions of Section 8312 of the General Code, nevertheless that Section applies to a sub-contractor,” and uses the following language in such determination: “the provisions of 8312 GC. requiring notice to be served upon the owner of a structure being erected under contract apply to the contractor and sub-contractors but not to the material men.”.
As to the various claims as are asserted in the answer and cross-petition of the defendants in error John Sears and Carrie N. Sears, it is our view that all of such claims are based upon a theory that there was an increase in the market value of the nremises in question by virtue of the acts and deeds of such defendants in error, that as a result thereof they would be entitled to a judgment as against the said plaintiffs in error, but from a careful examination of the record in this case, we find there is no testimony in the record to the effect that the market value of the premises in question was any greater, and in fact there is some question if it is as great as it was at the time of the entering into the land contract on March 8, 1926, and if this is the fact, it is our understanding of the law of the State of Ohio that the defendants in enror John Sears and Carrie N. Sears have no right of action or demand as against the said plaintiffs in error, and that being true that they could therefore expect no recovery upon their answer and cross petition in this proceeding.
Without quoting further in this finding, we are of the opinion that the various lien claimants in this case, with the exception of Herman J. Schmitz, have not complied with the law as hereinbefore laid down in perfecting their several liens and that, upon the record in this case, the defendants in error John Sears and Carrie N. Sears have not made such showing that would entitle them to recover upon their answer and cross-petition. We find, as to the defendant in error, Herman J. Schmitz, that a material man is not required, as a condition precedent to securing a lien, to serve notice on the owner as provided in 8312 GC.
Holding the views as hereinbefore expressed, the judgment of the Common Pleas Court is reversed as to John Sears and Carrie N. Sears, defendants in error, and judgment entered in *87favor of plaintiffs in error against them, and each of them. Judgment of Common Pleas Court reversed as to defendants in error Heter & Kirkpatrick, a partnership, Garfield Sears, C. W. Rollins and the Ohio Public Service Company, a corporation and judgment entered in favor of plaintiffs in error against defend-’ ants in error therein, and each of them; judgment of Common Pleas Court affirmed as to lien of defendant in error Herman J. Schmitz.
(Lemert, Shields and Houck, JJ., concur.)